The plaintiffs owned a houseboat on the Warrior river, which they had left in the custody of Sawyer. Me defendant was engaged in construction work for the De Bardeleben Coal Company, constructed a coal tipple across the Cane creek, within a few hundred yards of the mouth of the creek, where it emptied into the Warrior river, and engaged Roberts to furnish him stone to be used in the construction work. Roberts arranged with Sawyer for the use of the plaintiffs' houseboat to transport stone over the waters of the Warrior river to the mouth of Cane creek. This boat was loaded with stone, towed to the mouth of the creek, and tied up therein, late at night, and during the night sank, and next morning, when Roberts and Sawyer returned to unload the stone, the boat was entirely submerged. Sawyer made some effort to raise the boat, but failed. His efforts, however, resulted in damaging the boat to some extent, and thereafter the engine of the boat was removed by Sawyer. The boat remained in the creek where it was left by Sawyer after his efforts to raise it for about 30 days, and the defendant, who had no occasion to use the river or the mouth of Cane creek for navigation, through his engineer, placed a charge of dynamite in the boat and destroyed it.
Under the evidence offered on the trial of the case, it was a question of fact, to be determined by the jury, as to whether or not the plaintiffs had abandoned their property rights in this boat, the plaintiffs' contention being that they had not; that Sawyer had made arrangements to have the boat raised, while the contention of the defendant was that the boat was abandoned and was worthless; that it was an obstruction to the mouth of the creek, which he contends was a navigable stream, and therefore he had a right to destroy it.
It was also a question for the jury, under the evidence, as to whether or not the sunken boat effected a total obstruction of the channel of the stream, or whether it could be navigated with reasonable safety with the boat lying in the position it was when destroyed by the defendant.
It is well settled that the owner of a vessel which has been sunk in navigable waters does not lose his property rights therein unless he abandon the wreck. The vessel and its cargo remain his property until abandoned, and is the subject to bargain and sale. White et al. v. Crist et al., 10 Exchequer, 312; Harmon v. Pearson, 1st Campb. 515; Winpenny v. Philadelphia, 65 Pa. 135.
Under such circumstances, the law imposes upon the owner of such sunken vessel the duty of taking proper precautions to warn the public against the dangers arising from the obstruction of such navigable waters. Harmon v. Pearson, supra; Boston  Hingham Steamboat Co. v. Munson, 117 Mass. 34.
If such a vessel is sunk in navigable waters, as a result of negligence of its owner, and injury results to another in the lawful use of the navigable waters, the owner would likewise be liable. Boston  Hingham Steamboat Co. v. Munson, supra. However, if the boat is sunk as a result of unavoidable accident, and without negligence, and is abandoned, the owner thereof cannot be held liable as for maintaining a public nuisance. King v. Watts, 2 Esp. 675; White et al. v. Crist et al., supra.
It is also well settled that if a wreck of this character is abandoned, whether the wreck be the result of negligence or of accident, any one desiring or having occasion to *Page 174 
use such navigable waters may destroy such wreck without liability therefor. North American Dredging  Improvement Co. v. River Mersey (D.C.) 48 Fed. 686; Inhabitants of Arundel v. McCulloch, 10 Mass. 70.
The undisputed evidence shows that the boat in question was towed to the position where it was tied up and afterwards sunk, and that the waters at this point in Cane creek were susceptible to navigation, and we hold from the evidence in the record that the boat sank in navigable waters. Blackman v. Mauldin, 164 Ala. 337, 51 So. 23, 27 L.R.A. (N.S.) 670.
There seems to have been no contention that it was necessary for the defendant to remove this boat in order to carry on the work he was engaged in doing, but his contention is that the coal company gave him notice of a pending contract between it and the Warrior River Navigation Company, by which the coal company would incur a liability of $50 per day for the services of the navigation company's barges in moving coal from its tipple, beginning October 1, 1915, and contends that under his contract with the De Bardeleben Coal Company, as construed by him and the president of the coal company, he was under obligation to clear the channel of this creek. The contract between the defendant and the coal company is in writing, and is set out in the record, and there is no dispute that when this contract was entered into there were no obstructions in the channel of Cane creek, and the removal of such obstruction was not within the contemplation of the parties. There is no suggestion in the contract itself that any duty rested upon the defendant to open the channel of the creek or to remove obstructions therefrom. We hold that the removal of such obstructions from the channel of Cane creek was not within the contract obligations assumed by the defendant; and, not having acted as the agent of the coal company, he cannot justfy under any necessity of the coal company to use the stream. Therefore the defendant must stand on his right as a private citizen. The law is well settled the right of a private citizen to abate a public nuisance is no greater than the necessity of his case demands, and he must do no unnecessary injury to the property of another, although it obstructs a public highway of travel so as to be a public nuisance. Barranco v. B. R., L.  P. Co.,178 Ala. 647, 59 So. 467; 1 Cooley on Torts (3d Ed.) c. 3, pp. 56, 58.
"Any person who sustains a special injury or damage from a public nuisance, to an extent that will support an action at law, may abate the same; of his own motion, doing no more than is necessary to protect his rights, and prevent a recurrence of it from the nuisance abated.
"An individual, suffering no inconvenience by the obstruction of a highway, cannot right the supposed wrongs of the public vi et armis, but the public must proceed by its proper officers to remove the obstruction or punish the party erecting it." Wood on Nuisances (3d Ed.) § 733.
The defendant in this case cannot justify, on the theory that the coal company had riparian rights, as it does not appear that the coal company had any right or title to the soil along the bank of Cane creek or the Warrior river where the plaintiffs' boat lay. 1 Farnham on Waters, § 86.
When these principles are applied to the case presented on the record, the question in the case is resolved into one of fact, whether or not the plaintiffs had abandoned their property rights in the wreck, which could be shown under the general issue. The other disputed question of fact, as to whether the wreck constituted a total obstruction of the channel of Cane creek, is rendered immaterial from the fact that defendant did not remove the obstruction for the purpose of protecting his rights to use the waters of Cane creek for the purpose of navigation.
What we have said justified the court in refusing the affirmative charge. The court, however, committed reversible error in refusing charges 10, 12, and 13. We find no other errors in the record, but for the errors pointed out, the judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.